Case 1:17-cv-09909-PAE-KNF Document 168 Filed 07/21/21 Page 1 of 2
Case 1:17-cv-09909-PAE-KNF Document 161 Filed 07/21/21 Page 1 of 2

SHER TREMONTE Lite

July 21, 2021
VIA ECF

Hon, Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square, Room 2201
New York, New York 10007

Re:  Taboola, Inc. v, Ezoic Inc. and Dwayne Lafleur
Case No. 17-CV-9909 (PAE)

Dear Judge Engeimayer:

We represent Plaintiff Taboola, Inc. (“Taboola”) in the above-referenced matter. We write
to request the limited sealing of certain Taboola documents filed as exhibits to Taboola’s motion
for summary judgment. The Court has already permitted the requested sealing or redaction of
these same documents when they were filed as part of Defendants’ summary judgment motion.
See Dkt. #155. These Taboola documents are:

1) Taboola’s Publisher Agreements, with redactions only to the publishers’ revenue
splits and term durations (Arthur Declaration, Dkt. #162, Exhibits i, 4, 6, 8, 10,
12); and

2) sealed revenue spreadsheets showing the precise revenue amounts earned by
‘Taboola and various publishers (Arthur Declaration, Dkt. #162, Exhibits 2, 3, 5, 7,
9, 11, 13).

As before, Taboola respectfully submits that these limited restrictions, which are intended
to protect confidential and commercially sensitive financial information about Taboola and its
publishers, are warranted and do not unduly impede the public’s ability to access relevant
information about this case. See, e.g., Tyson Foods, Inc. v. Keystone Foods Holdings, Ltd., No.
1:19-CV-010125 (ALC), 2020 WL 5819864, at *2 (S.D.N.Y. Sept. 30, 2020) (recognizing non-
public “revenue information, pricing information, and the like” as categories of commonly sealed
documents that are “sensitive and potentially damaging if shared with competitors”); Hypnotic

Hats, Lid. v. Wintermantel Enterprises, LLC, 335 F.Supp.3d 566, 600 (S.D.N.Y. Sept. 28, 2018)
(same).

Taboola has also filed Defendants’ produced documents and deposition transcripts that
were designated “Confidential” under seal in accordance with the terms of this case’s Stipulated
Confidentiality Order (Dkt. #93), in order to give Defendants an opportunity to seek the Court’s
permission to keep any such documents sealed. We’ve also made redactions in our Response to
Defendants’ Statement of Material Facts that track those previously approved by the Court at
Case 1:17-cv-09909-PAE-KNF Document 168 Filed 07/21/21 Page 2 of 2
Case 1:17-cv-09909-PAE-KNF Document 161 Filed 07/21/21 Page 2 of 2

The Honorable Paui A. Engelmayer
July 21, 2021

Defendants’ request. See Dkt. #150, 156. Taboola takes no position on whether any of
Defendants’ documents should remain sealed,

Respectfully submitted,

By: 4s/ Mark Cuecaro

Mark Cuccaro
90 Broad Street, 23rd Floor
New York, New York 10004
Tel: (212) 202-2600
meuccaro@shertremonte.com
Attorneys for Plaintiff Taboola, Inc.

Granted as to the sealing of the Taboola documents. Defendants are directed to file a letter
requesting the Court's leave to maintain under seal, or to redact, their "Confidential" documents
filed by Taboola. This letter is due by July 28, 2021. SO ORDERED.

Pad A. Cagle

PAUL A. ENGELMAYER ~

United States District Judge
7/21/2021

 

 
